       Case 8:13-cr-00492-DKC Document 548 Filed 09/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
ANDRACOS MARSHALL
     Petitioner                      :

      v.                             :    Criminal No. DKC 13-0492-003
                                          Civil Action No. DKC 19-3531
                                     :
UNITED STATES OF AMERICA
     Respondent                      :

                            MEMORANDUM OPINION

      The government filed a motion for extension of time to respond

to Petitioner’s motion to vacate and set aside sentence pursuant

to 28 U.S.C. § 2255 stating that it has been unable to complete

its   response   due   to   the   press   of   other   matters,    including

“supervising the Southern Division throughout the pandemic.”            (ECF

No. 543).    In response, Mr. Marshall filed a letter to the Clerk

requesting that default be entered against the government for its

failure to respond to his § 2255 motion timely.               He argues that

the proposed order attached to the motion is unsigned by a judge

and that providing the government with its requested extension

would “violate the principle of fundamental fairness and the

Petitioners’ substantial rights.”         (ECF No. 544).

      Courts,    counsel,   and   litigants    are   facing    unprecedented

difficulties in processing cases due to the pandemic, including a

large influx of motions due to the pandemic itself.            It has become

necessary to grant extensions of time beyond that normally needed
       Case 8:13-cr-00492-DKC Document 548 Filed 09/17/20 Page 2 of 2



for some aspects of litigation.       In light of the issues raised in

the   Petitioner’s   motion,   and   for   the   reasons   stated   in   the

Government’s motion for extension, the extension is granted.              A

separate order will be entered.


                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                                     2
